Citation Nr: 1534819	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  15-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a prostate condition, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In a July 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a prostate condition, to include as due to in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a prostate condition, to include as due to in-service herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2015 statement, the Veteran expressed a desire to withdraw the claim currently on appeal.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issue of entitlement to service connection for a prostate condition, to include as due to in-service herbicide exposure, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a prostate condition, to include as due to in-service herbicide exposure, has been withdrawn and dismissed.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


